

117 HR 2663 IH: Protecting Children from Chemical Weapons Act
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2663IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Morelle (for himself, Mr. Jeffries, and Ms. Bass) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit law enforcement officers from using chemical weapons on minors in the course of policing activities, and for other purposes.1.Short titleThis Act may be cited as the Protecting Children from Chemical Weapons Act.2.Prohibition on law enforcement officer use of chemical weapons(a)Federal law enforcement officersNo Federal law enforcement officer may use a chemical weapon on an individual that the officer knows or has reason to believe is a minor in the course of policing activities in the United States. (b)State and local law enforcement officersBeginning in the first fiscal year that begins after the date of enactment of this Act, in order to be eligible to receive funds under subpart 1 of part E of title 1 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) and part Q of title I of such Act (34 U.S.C. 10381 et seq.), a State or unit of local government shall have in place a law or policy, and be in substantial compliance with such law or policy, prohibiting law enforcement officers in that jurisdiction from using a chemical weapon on an individual that the officer knows or has reason to believe is a minor in the course of policing activities. 3.DefinitionsIn this Act:(1)The term chemical weapon means the following, together or separately: (A)A toxic chemical and its precursors, and includes oleoresin capsicum spray. (B)A munition or device, specifically designed to cause death or other harm through toxic properties of those toxic chemicals specified in subparagraph (A), which would be released as a result of the employment of such munition or device.(C)Any equipment specifically designed for use directly in connection with the employment of munitions or devices specified in paragraph (2).(2)The term law enforcement officer means any officer of the United States, a State, or unit of local government, who is empowered by law to conduct investigations of, or make arrests because of, offenses against the United States, the District of Columbia, a State, or a political subdivision of a State, and includes a member of the Armed Forces (including any reserve component) under orders to act in a policing capacity in the United States. (3)The terms precursor and toxic chemical have the meanings given such terms in section 229F of title 18, United States Code.(4)The terms State and unit of local government have the meanings given such terms in section 901 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).(5)The term minor means an individual who is younger than 18 years of age. 